EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Martin on March 23, 2021.

The application has been amended as follows: 

In claim 1, in line 5, the word --- and --- has been inserted before the words “a processor”.
In claim 1, in line 5, the limitation “and an energy source,” has been deleted.

In claim 8, in line 5, the word --- and – has been inserted before the word “a processor”.
In claim 8, in line 5, the limitation “and an energy source,” has been deleted.

In claim 22, in line 2, the limitation --- the method --- has been inserted before the word “further”.

In claim 24, in line 2, the limitation --- the method --- has been inserted before the word “further”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 8 and 15, the claims are allowable for similar reasons as set forth in the parent application 14/955,985 (now US Patent No. 10,111,646).  Specifically, the prior art, such as Kaufman et al. (US Patent No. 5,259,384; see column 7, lines 22-42) disclose determining depth/thickness of a region by determining a time delay of a detected echo, the time delay being calculated from the time of the emitting of at least one acoustic signal and the detecting of the echo, determining speed of at least one acoustic signal in the region, and calculating the depth/thickness of the region based on at least the determining of the time delay and the determining of the speed.  Further, Willis (US Pub No. 2007/0049821), in paragraphs [0078]-[0092], discloses determining a volume (i.e. "blood volume”) based on boundaries of a region of interest (i.e. endocardial surface) and comparing the boundaries to one or more known geometric shapes of known volume (i.e. spheres). However, the prior art does not teach or suggest determining an approximate volume of the osteoporotic region based on the determined boundaries of the osteoporotic region, which are determined by calculating depths thereof based on the time delays and assumed speeds as claimed, and comparing the determined boundaries to one or more geometric shapes of known volume, in combination with the other claimed elements.
The dependent claims are allowable due to their dependency on the allowed independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793